Citation Nr: 0001704	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-05 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES
1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left ankle disability.

2.  Entitlement to an original evaluation in excess of 10 
percent for the residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions of the Pittsburgh, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran appeals that portion of a May 1992 rating 
decision which determined that there existed no new and 
material evidence of record warranting reopening of his prior 
claim for service connection for bilateral ankle disorders.  
The veteran filed his notice of disagreement with that rating 
decision subsequently in May 1992.  In June 1992, the RO 
issued a statement of the case to the veteran.  In July 1992, 
the veteran filed his substantive appeal.  In an October 1993 
remand of the Board, it was determined that new and material 
evidence had been received to reopen a claim for service 
connection for right ankle disability and the claim was 
remanded for further development.  No mention was made of 
left ankle disability, despite the veteran having filed for 
service connection for bilateral ankle disabilities, and 
subsequent review of the veteran's claim, including review by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), was limited to the right ankle.  As the 
claim pertaining to the left ankle has never been 
specifically adjudicated on appeal, the Board considers the 
current appeal to have continued since the May 1992 rating 
decision.

The veteran also appeals a September 1997 rating decision 
concerning his right ankle.  The rating decision granted 
service connection for injury to the right ankle and assigned 
it a noncompensable rating.  The veteran filed a notice of 
disagreement with the rating decision in September 1997.  In 
April 1998 the RO issued a rating decision increasing the 
evaluation of the right ankle injury to 10 percent.  A 
statement of the case was provided to the veteran later in 
April 1998.  Subsequently in April 1998, the veteran filed 
his substantive appeal.  A supplemental statement of the case 
was issued by the RO in August 1998.

The veteran's claim of entitlement to an original evaluation 
in excess of 10 percent for a right ankle injury will be 
addressed in the Remand portion of this decision.

The Board notes that in a statement submitted to the RO in 
September 1997, as well as in other statements, the veteran 
appears to have raised the issue of entitlement to service 
connection for post-traumatic stress disorder.  Also, the 
Board notes that in a statement received by the RO on March 
23, 1998, the veteran appears to have raised the issue of new 
and material evidence sufficient to reopen a prior claim of 
entitlement to service connection for pneumonia.  The Board 
notes as well that the representative of the veteran argues 
in its brief on appeal that a claim of the entitlement to 
service connection for pes planus may be inferred from the 
medical evidence of record.  None of these issues are now 
before the Board, and none is inextricably intertwined with 
those now on appeal.  They are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A decision of the Board in April 1989 denied the 
application of the veteran to reopen his claim of entitlement 
to service connection for a left ankle disability on the 
basis of there having been submitted new and material 
evidence.

2.  Evidence added to the record since the April 1989 
decision of the Board is not cumulative or redundant, is 
relevant and probative, and is so significant that it would 
be necessary to a fair determination of the merits of the 
veteran's claim of entitlement to service connection for a 
left ankle disability.



CONCLUSION OF LAW

New and material evidence warranting the reopening of the 
veteran's claim of entitlement to service connection for a 
left ankle disability has been presented since the last prior 
final denial of the claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is disabled with a left ankle disorder.  They maintain that 
service connection for the claimed disability is warranted 
because the veteran injured both his left and right ankles 
during service.  In the alternative, they argue that service 
connection is warranted for the claimed left ankle disorder 
(or for any aggravation of a left ankle disorder that might 
have preexisted the veteran's service) because such 
disability is proximately due to the veteran's service-
connected right ankle injury.  

The veteran filed his initial claim, which sought service 
connection for bilateral ankle injuries, in August 1985.  The 
claim was denied by the RO in January 1986 and by the Board 
on appeal in March 1987.  The Board found that any inservice 
ankle injury resolved without residual disability.  
Subsequently the veteran applied several times to have the 
claim reopened on the ground that new and material evidence 
had been submitted.  The RO issued rating decisions in June 
1987 and July 1987 denying the veteran's application; neither 
was appealed by the veteran.  However, an August 1987 rating 
decision denying another such application was appealed by the 
veteran.  Evidence that had been of record prior to the April 
1989 decision of the Board consisted of private medical 
reports and statements of the veteran.  Private medical 
records received by the RO in 1985 and covering treatment in 
December 1979 show that the veteran complained of pain in 
both legs and that he was diagnosed with severe bilateral 
varicose veins and edema and prescribed soft orthotics.  
Private medical records submitted in July 1987 and covering 
treatment from April 1982 to October 1982 note marked 
varicosities on both lower extremities.  In several written 
personal statements included in the claims file, the veteran 
recounted that he had injured his ankles during the invasion 
of France during World War II, that he was hospitalized for 
the injuries, and that his right ankle has been crooked since 
then.  Also included in the claims file was transcript of a 
May 1988 personal hearing at which the veteran delivered the 
same account of his injuries.  In an April 1989 decision, the 
Board found that new and material evidence sufficient to 
reopen the claim had not been submitted.  Specifically, the 
Board found that the additional evidence did not show 
injuries to the ankles.  This decision is final.

As noted above, the May 1992 rating decision which is the 
subject of this appeal determined that there existed no new 
and material evidence of record sufficient to reopen the 
veteran's claim for bilateral ankle disorders. The October 
1993 remand of the Board on appeal of that rating decision 
found that there had been introduced into the record new and 
material evidence sufficient to reopen the veteran's claim as 
to the right ankle.  The decision did not address 
specifically the claim as to the left ankle.  Thus the claim 
concerning the left ankle claim has remained in appellate 
status.

The Board first will assess the merits of the veteran's 
application to reopen his original claim of entitlement to 
service connection for a left ankle disability.  In 
determinations of whether there exists new and material 
evidence pertaining to a claim, the evidence to be evaluated 
is that which has been added to the record since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999.  In the assessments of whether evidence is 
new and material, the credibility of each piece of evidence 
must be presumed, see Justus v. Principi, 3 Vet. App. 510 
(1992), unless inherently incredible, see Duran v. Brown, 7 
Vet. App. 216 (1994), or incompetent, see Moray v. Brown, 5 
Vet. App. 211 (1993).  If evidence secured in support of a 
claim is found to be new and material, the claim must be 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In this matter, therefore, evidence potentially representing 
new and material evidence will be that introduced into the 
record since the April 1989 decision of the Board referred to 
above.  This evidence includes a copy of the report of the 
veteran's service entrance examination.  This report states 
that the examination was negative for musculoskeletal 
abnormalities.  The Board notes that the service medical 
records of the veteran have been presumed destroyed in the 
fire which occurred at the National Personnel Records Center 
in St. Louis, Missouri in 1973.  With the exception of the 
entrance examination report, no relevant service medical 
records are available.

Other evidence secured since the April 1989 decision of the 
Board includes numerous written statements by the veteran.  
The veteran submitted written statements in January 1992, 
July 1992, April 1994, February 1997, September 1997, March 
1998 (when he submitted two), September 1998, and October 
1998.  The veteran recounted that he had injured both his 
ankles in France during World War II.  He suggested that he 
had been hospitalized with those injuries during service and 
asserted he has suffered with ankle discomfort for more than 
50 years.  The veteran stated that he experiences chronic 
pain in both ankles.  The veteran implied that he first 
sought medical attention for the pain in his ankles in the 
late 1970's at a VA Medical Center (VAMC).  He recounted that 
there he had been prescribed ibuprofen for his pain but 
later, because of possible side effects, discontinued its use 
in favor of aspirin.  The veteran maintained that he had to 
elevate his legs and wear soft orthotics because of his left 
and right ankle discomfort. He accompanied one of his 
statements with a photograph of himself wearing soft 
orthotics on both lower legs.  The veteran maintained that it 
had been necessary for him to retire early from his job 
because he experienced pain when standing for any prolonged 
length of time.  He related that he had seen a physician 
about his ankles not long after his separation from service 
and was diagnosed then with a tendon injury in each (as well 
as a fracture in the right ankle).  The veteran appeared to 
suggest that he saw the physician and received this diagnosis 
not long after his separation from service.  However, no 
records from the physician were submitted.  Rather, the 
veteran submitted a September 1996 letter from the physician 
stating that he had retired and that it would be impossible 
for him to recall what his treatment and diagnosis of the 
veteran's condition might have been, and suggesting that the 
veteran contact another physician who had taken over the 
practice.

Also added to the claims file after the April 1989 decision 
of the Board were private medical records.  Most of these 
concerned the right ankle.  Two letters, dated October 1991 
and January 1994, were submitted by a physician, who stated 
that he had treated the veteran beginning in 1982 and had 
diagnosed the veteran in 1991 as having residuals of a right 
ankle injury "evidently" sustained during his service in 
World War II.  Private medical records submitted in February 
1997 demonstrated that the veteran had sought treatment for 
right ankle pain in September 1988 and September 1990.  Other 
records concerned both ankles and/or lower extremities or the 
left alone.  Among records submitted in February 1997 were 
those indicating that the veteran had sought treatment for 
leg pain in October 1992 and December 1993 and that ankle 
braces had been recommended for him in April 1994.  Medicare 
records also received in February 1997 indicated that x-rays 
had been taken of one of the veteran's ankles and a pneumatic 
splint prescribed for it, although it was not specified 
whether this was the left or the right ankle.  

The claims file also includes Social Security medical reports 
that were received by the RO in April 1997.  These records, 
which were generated in connection with a disability claim 
that the veteran had filed, indicated that the veteran had 
worked as a machinist in a factory.  The report of a 
disability examination performed upon the veteran in February 
1980 set forth a diagnosis of large varicosities of both 
lower extremities.  A March 1980 report by a second physician 
confirmed the diagnosis; in it the physician opined that it 
would be inadvisable for the veteran to attempt standing for 
6-8 hours each day on his job.

VA medical records were introduced into the record since the 
April 1989 decision of the Board.  The report of the 
examination performed upon the veteran in June 1997 at the 
Erie, Pennsylvania VAMC found slight swelling in the right 
ankle as compared to the left and identified venous dilation 
of both feet and ankles, but with no gross varicosities or 
loss of skin.  It found adequate circulation in both ankles.  
The report stated that there was no malalignment, and no 
marked eversion or inversion, of either ankle.  It noted that 
the veteran had been prescribed both orthoses for his lower 
extremities and mild medication on account of pain.  Range of 
motion was recorded as 130 degrees in both feet on active and 
passive plantar flexion and 80 degrees on dorsiflexion.  The 
examiner noted in the report that the veteran had stated 
during the examination that he had injured his right ankle 
during service in 1944 while climbing up a hill during the 
invasion of France, that no x-rays had been taken at the time 
because of the lack of equipment, and that he had received no 
other medical attention for the injuries during service.  The 
impression stated by the examiner was post-traumatic 
synovitis of the right ankle due to an inservice injury.  No 
final impression or diagnosis concerning the veteran's left 
ankle was set out in the report.

The claims file also contains a November 1997 outpatient 
record from the same VAMC concerning an evaluation of the 
veteran's ankles.  It is indicated that the veteran 
complained that when walking he had pain in both ankles, with 
more pain in the right than in the left.  The examiner 
observed that the veteran walked with a slow gait, had 
compressed isolated toe raise bilaterally, and showed 
evidence of "healed valgus" bilaterally.  However, X-rays 
of the ankles were found to be normal.  The examiner 
diagnosed the veteran with bilateral acquired pes planus 
secondary to disruption of the posterior tibial tendons.  The 
examiner prescribed soft orthotics and requested a follow-up 
examination in six months.  Subsequently, as noted in a 
report of contact dated in April 1998, the examiner clarified 
for the RO that he had prescribed the orthotics for the flat 
feet, and not the ankles, of the veteran.

In the May 1992 rating decision which the veteran now appeals 
and in the June 1992 statement of the case, the RO stated 
that it had denied the application of the veteran to reopen 
his claim because the record presented no evidence that the 
veteran had injured his left ankle during service or had 
experienced the aggravation of a preservice injury of his 
left ankle during service.  The RO therefore found that there 
existed no new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
left ankle disability.  The Board does not agree with the 
determination of the RO.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a) (1999); see Hodge v. West,  155 F.3d. 
1356 (Fed. Cir. 1998).  It has been held in Hodge v. West 
that the regulatory standard constitutes the proper test of 
the materiality of new evidence.  Hodge v. West, 155 F.3d 
1356; see also Elkins v. West, 12 Vet. App. 209 (1999).  In 
addition, in order to be material, or probative, evidence 
also must be competent on the issue to which it pertains.  
See Moray v. Brown, 5 Vet. App. 211 (1993).

Having reviewed the evidence presented or secured since its 
April 1989 decision, the Board considers the written 
statements of the veteran.  They represent competent evidence 
on what symptoms have been experienced by the veteran, the 
length of time for which he has had those symptoms, and the 
wartime circumstances in which he contends he injured both 
his ankles.   See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
On their face, these statements are repetitious of evidence 
that was of record at the time of the April 1989 Board 
decision, particularly the testimony of the veteran at the 
personal hearing in May 1988.  However, the Board finds that 
the statements are rendered both new and material by 
application of 38 U.S.C.A. § 1154(b).  That statute provides 
that 

[i]n the case of any veteran who engaged 
in combat with the enemy in active 
service with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of such service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service, satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service 
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d) (1999).  

In the September 1997 rating decision granting service 
connection for the veteran's right ankle injury, the RO found 
that the veteran had engaged in combat with the enemy at the 
time that he claimed he injured his right ankle and thus 
granted him the benefit of Section 1154(b).  The veteran 
claims to have injured his left ankle at the same time that 
he injured the right.  Therefore, the Board finds that the 
veteran also is entitled to the benefit of Section 1154(b) 
with respect to his claim concerning the left ankle.

By application of Section 1154(b) the statements of the 
veteran submitted since the April 1989 decision of the Board 
represent new and material evidence. They are probative of 
the proposition that the veteran injured his left ankle 
during service.  These statements therefore meet the 
regulatory standard of evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  
38 C.F.R. § 3.156.  As such, they are neither cumulative nor 
redundant.  Consequently, the claim for service connection 
for a left ankle disability is reopened.  In view of this 
determination, it will not be necessary for the Board to 
decide whether the other evidence added to the record since 
its April 1989 decision is also new and material.

The RO has not considered the veteran's claim to reopen using 
the standard set forth by the United States Court of Appeals 
for the Federal Circuit in Hodge.  However, in view of the 
Board's favorable decision herein, it is not necessary to 
remand the case to the RO for such consideration before the 
Board considers this matter.




ORDER

To the extent that the Board has determined that new and 
material evidence has been received warranting the reopening 
of the veteran's claim of entitlement to service connection 
for a left ankle disability, the appeal is granted.


REMAND

i.  Left Ankle

Having reopened the veteran's claim, the Board observes that 
claims involving the question of new and material evidence 
are to be governed by a three-step process.  First, it must 
be determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) sufficient to 
reopen the claim; second, if the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim is well grounded; third, if the claim is 
well grounded, its merits must be addressed, but only after 
ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

The Court has held that when the Board addresses an issue 
that has not been addressed by the RO, the Board must 
consider whether the appellant would be prejudiced by the 
Board's going forward on that issue without first remanding 
for the RO to adjudicate the issue in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1995).  The 
Board finds that it would be fundamentally unfair to the 
veteran for it to further decide his claim without his being 
afforded an opportunity to have the RO do so first, to be 
provided with a statement of the reasons and bases for the 
RO's decision, and to respond to that decision.  



ii.  Right Ankle

The veteran has alleged that the symptoms resulting from his 
service-connected right ankle injury are more severe than 
contemplated by the 10 percent rating assigned.  Thus, the 
veteran's claim of entitlement to a greater original 
evaluation is well-grounded.  Bruce v. West, 11 Vet. App. 405 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 
U.S.C.A. § 5107(a).  When a well-grounded claim is presented, 
VA has a duty to assist the claimant in developing facts 
pertinent to that claim.  Id. 

The Board also observes that the veteran is contesting the 
original rating assigned to his right ankle disability rather 
than seeking an increased rating for that disability.  The 
veteran is appealing the September 1997 rating decision which 
granted service connection for his right ankle injury and 
rated it noncompensable.  An April 1998 rating decision 
increased the evaluation to 10 percent.  However, that rating 
action did not close the issue of the appropriate original 
evaluation of the disability.  The veteran's disability was 
rated under Diagnostic Code 5271, where a maximum rating of 
20 percent is available, and by analogy with Diagnostic Codes 
5270-5274, where a maximum rating of 40 percent is available.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (1999).  
The veteran placed his claim in appellate status by filing a 
notice of disagreement expressing dissatisfaction with the 
September 1997 rating decision, and his appeal was timely 
perfected.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1999).  Since he was not subsequently awarded the 
maximum benefit assignable on his claim, the veteran is still 
contesting the original evaluation of his right ankle 
disability in this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claimant is presumed to be seeking the maximum 
benefit allowed by law and regulation for the disability in 
question, and a claim remains in controversy when less than 
the maximum benefit has been awarded).

The distinction between a claim concerning an original rating 
of disability following a grant of service connection on that 
claim and a new claim for an increased rating of a disability 
is pertinent to this case.  In Fenderson v. West, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) distinguished the procedure to be followed when 
the issue is entitlement to a greater original evaluation of 
a disability from the procedure to be followed when the issue 
is entitlement to an increased evaluation of a disability.  
The Court observed that in a claim for an increased rating of 
a disability, the present level of the disability is of 
primary concern.  Fenderson, 12 Vet. App. at 126, citing 
Francisco v. Brown, 7 Vet. App. 55 (1994).   The Court stated 
that in contrast, an original evaluation of a disability must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date)  See Fenderson, 12 
Vet. App. at 126-27.  The Court observed that accordingly, 
the evidence might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  The 
Court also noted that the distinction between a service 
connection claim involving an original rating of disability 
and a claim for an increased rating thereof was significant 
in assessing whether the claimant has received an adequate 
statement of the case (or supplemental statement of the case) 
with respect to his claim.

In this case, the RO granted service connection to the 
veteran for his right ankle disability from the date of the 
filing of the claim on which the grant was made.  However, it 
is not clear from the rating decisions or statement of the 
case whether the RO reviewed the full history of the 
disability from the date of the claim so as to take into 
account all potentially significant changes in the facts and 
in the law.  See 38 C.F.R. § 4.1 (1999).  The RO should so 
evaluate the claim, giving consideration to staged ratings 
consistent with Fenderson. 

In addition to the above, the Board notes that the Court has 
expounded on the evidence required for a full evaluation of 
disabilities involving, as in this appeal, the 
musculoskeletal system.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court considered ratings of 
disabilities of the musculoskeletal system that were based on 
limitation of motion; specifically, the Court considered a 
rating under 38 C.F.R. § 4.71, DC 5201. The Court stressed 
that, in addition to considering evidence of limitation of 
motion, VA has a duty to determine under 38 C.F.R. §§ 4.40 
and 4.45 whether the part or parts in question exhibit such 
symptoms as weakness, instability of station, interference 
with sitting, standing, and weight bearing, lack of 
endurance, and/or lack of coordination on use, as well as 
swelling and/or deformity, and whether pain could 
significantly limit the functional ability of the part of 
parts during flare-ups or upon repeated use.  If so, the 
decision of the Court provided, an increased disability 
rating under one or both of those regulations should be 
considered.  DeLuca, 8 Vet. App. at 206.  The Court suggested 
that determinations of the presence or absence of the factors 
set out in those regulations should be made by an examiner 
and set out explicitly in the examination report.  The Court 
indicated that the failure to address a factor was not the 
equivalent of a finding that the factor was not present.  See 
id.

The RO indicated that it had considered the report of the 
June 1997 VA examination of the veteran's right and left 
ankles for its evaluation of the veteran's right ankle 
injury.  The Board finds the examination report did not 
sufficiently address the factors identified in regulations 
38 C.F.R. §§ 4.40 and 4.45.  The veteran has complained 
consistently of pain on use of, and loss of function in, the 
right ankle.  Swelling of the right ankle was noted and post-
traumatic synovitis thereof diagnosed in the June 1997 VA 
examination report.  In his Social Security disability 
evaluation, a report of which was contained in the claims 
file at the time of the June 1997 examination, the veteran 
was deemed incapable of standing for 6-8 hours each day.  
However, the June 1997 VA examination report did not 
undertake the evaluation and analysis required by DeLuca.  
Indeed, in a written statement that he submitted to the RO in 
September 1997, the veteran suggested that the physician 
conducting the June 1997 examination did not observe him 
standing, ambulating, or performing other motion from a 
standing position.  The RO also indicated in its rating 
actions that it had considered the November 1997 report of VA 
outpatient treatment received by the veteran.  This report 
states that the veteran walked with a slow gait and exhibited 
compressed toe raise.  However, these findings have not been 
related to the factors required by DeLuca to be considered in 
a disability rating.  

The claims file also contains the report of a VA examination 
performed upon the veteran in May 1998.  It recorded the 
impression of post-traumatic synovitis of the right ankle.  
This examination report was considered by the RO prior to its 
issuing a supplemental statement of the case in August 1998.  
The Board observes that the findings set forth in this report 
appear to be inconsistent with those set forth in the June 
1997 VA examination report.  The latter stated that "no 
allowable" eversion or inversion of the ankle was found.  
The May 1998 examination report noted that both eversion and 
inversion of the ankle were "somewhat uncomfortable."  This 
examination report also identified slight pronation of the 
right ankle on weight bearing, whereas the June 1997 
examination report did not address the functioning of the 
ankle when bearing weight.

Therefore, the Board finds that the veteran should be 
afforded another examination in connection with his claim for 
a greater original evaluation of his right ankle disability.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should appropriately contact 
the veteran and request that he identify 
all sources of treatment for his service-
connected right ankle injury residuals 
and his left ankle disability since 
October 1997.  After obtaining any 
necessary release, the RO should request 
all VA records from the medical centers 
identified pertaining to both ankles and 
private treatment records pertaining to 
the service-connected right ankle injury 
residuals.  The veteran should be advised 
that he should obtain and submit all 
private (non-VA) records pertaining to 
his left ankle, as well as any evidence 
which establishes current left ankle 
disability due to inservice injury or 
secondary to the service-connected right 
ankle.  All records obtained should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate the severity of his service-
connected right ankle injury residuals.  
All indicated tests and studies should be 
performed in order that a complete and 
specific picture of the veteran's right 
ankle disorder and its current severity 
be secured.  Any other specialty 
examinations deemed necessary should be 
obtained.  The orthopedic examiner should 
make certain to address in the 
examination report (a) whether, based on 
observation of the behavior of the 
veteran in undertaking motion as well as 
on the pathology of his disability, there 
is functional loss exhibited as weakness, 
lack of endurance, and/or pain (during 
flare-ups or after repeated motion), 
etc., on use of the right ankle, see 
38 C.F.R. § 4.40; and (b) whether, as 
regards the joint at issue, there is lack 
of coordination, impaired ability to 
execute skilled movements, excessive 
fatigability, lack of endurance, and/or 
pain on use of the joint at issue, and/or 
instability of station, interference with 
sitting, standing, and weight bearing, 
and/or swelling or deformity, etc., see 
38 C.F.R. § 4.45. 

It is critical that the entire claims 
folder, to include a copy of this Remand, 
be provided to the examiner for review.  
The examination should reflect review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.

3.  The RO should evaluate whether the 
evidence of record renders the veteran's 
reopened claim for service connection for 
a left ankle disability well grounded.  
Consideration should also be given to 
secondary service connection for left 
ankle disability.  If the RO finds the 
claim well grounded but determines that 
additional evidence pertinent to the 
claim should be developed, the RO shall 
assist the veteran in developing the 
additional evidence, in accordance with 
38 U.S.C.A. § 5107(a).  If the RO finds 
the claim to be not well grounded, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.31.

4.  If the RO has found the claim 
concerning the veteran's left ankle well 
grounded and after the RO determines that 
it has fulfilled its duty to assist the 
veteran in developing any additional 
evidence pertinent to his claim, the RO 
should determine whether the claim may be 
allowed.  Consideration should also be 
given to secondary service connection for 
left ankle disability.  If the 
determination is unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case.

5.  The RO should then readjudicate the 
issue of the evaluation of the veteran's 
right ankle disability, reviewing the 
evidence of record from the date of the 
claim upon which service connection was 
granted and giving consideration to the 
applicability of "staged" ratings in 
accordance with Fenderson.  The RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case explaining its 
decision and its evaluation of the 
evidence, in accordance with 38 C.F.R. 
§ 19.31, to which the veteran and his 
representative should be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


